UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4341



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRENCE DANIELS, a/k/a Terrance Daniels,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-04-330)


Submitted:   March 31, 2006                 Decided:   April 18, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Mackenzie, BARRETT MACKENZIE, L.L.C., Greenville, South
Carolina, for Appellant. William Kenneth Witherspoon, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terrence Daniels appeals his convictions and resulting

life sentence for conspiracy to distribute in excess of fifty grams

of a mixture and substance containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. §§ 846 (2000) and

841(a)(1),       (b)(1)(A),(B)         (2000);      possession     with    intent     to

distribute fifty grams or more of cocaine base, 500 grams or more

of    cocaine,    100   grams     or    more   of      heroin,   and    quantities    of

marijuana and MDMA (Ecstasy), in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(A),(B),(C) (2000); possession with intent to distribute

five grams or more of cocaine base, 500 grams or more of cocaine

powder, and a quantity of heroin, and aiding and abetting, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) (2000) and 18

U.S.C. § 2 (2000); possession with intent to distribute five grams

or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B) (2000); felon in possession of stolen firearms that had

been shipped and transported in interstate and foreign commerce, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e) (2000); and using

and    carrying    a    firearm    during        and    in   relation     to,   and   in

furtherance of, a drug trafficking crime and aiding and abetting,

in violation of 18 U.S.C. § 924(c)(1),(2) (2000).                      We affirm.

            Counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there are no non-frivolous grounds

for appeal, but questioning whether: (1) the district court abused


                                         - 2 -
its discretion when it denied Daniels’ motion for recusal; (2) the

district court erred when it denied Daniels’ motion to suppress

seized contraband and other items taken from Daniels; and (3) the

district court erred when it denied Daniels’ motion to suppress all

statements made by him. Daniels was informed of the opportunity to

file   a   pro   se   supplemental      brief,   but   did   not   do   so.    The

Government has not filed a responding brief.

             Daniels first asserts the district court erred when it

denied     his   motion   to   recuse    based   on    comments    made   at   the

sentencing of Tracey Pinckney, Daniels’ codefendant, and comments

made at Daniels’ status of counsel hearing.                  The district court

denied the motion for recusal under 28 U.S.C. § 144 (2000) and

under 28 U.S.C. § 455 (2000).

             Under § 144, a judge shall recuse himself in cases in

which the party seeking recusal files a timely and sufficient

affidavit stating the judge has a personal bias or prejudice either

against the affiant or in favor of any adverse party.                          The

affidavit must allege a personal bias from an extrajudicial source.

See Sine v. Local No. 992 Int’l Bd. of Teamsters, 882 F.2d 913, 914

(4th Cir. 1989).

             In United States v. Cherry, 330 F.3d 658, 665 (4th Cir.

2003), this court addressed a district court judge’s obligation to

recuse himself pursuant to § 455.          The court stated that recusal is

appropriate “if a person with knowledge of the relevant facts might


                                     - 3 -
reasonably question his impartiality.”        This court reviews recusal

decisions for abuse of discretion.         United States v. Carmichael,

726 F.2d 158, 162 (4th Cir. 1984).         With these standards in mind,

we conclude the district court did not abuse its discretion when it

denied Daniels’ recusal motion.

            Daniels next attacks the denial of his motion to suppress

evidence.    In reviewing the denial of a motion to suppress, we

accept the district court’s findings of fact unless they are

clearly erroneous and review the ultimate legal conclusions de

novo.    Ornelas v. United States, 517 U.S. 690, 699 (1996).        When a

suppression motion has been denied, we review the evidence in the

light most favorable to the government.        United States v. Seidman,

156 F.3d 542, 547 (4th Cir. 1998).

            The Fourth Amendment prohibits unreasonable searches, and

searches conducted without a warrant are per se unreasonable unless

there is a valid exception.       Schneckloth v. Bustamonte, 412 U.S.

218, 219 (1973).        Voluntary consent to a search is such an

exception.    Ferguson v. City of Charleston, 308 F.3d 380, 396 (4th

Cir. 2002). Whether a defendant’s consent to a search is voluntary

is   a   factual   question   determined   under   the   totality   of   the

circumstances and reviewed under the clearly erroneous standard.

Schneckloth, 412 U.S. at 248-49.            We conclude Daniels is not

entitled to relief on this claim because he consented to the search




                                  - 4 -
of his residence that resulted in the seizure of evidence used

against him at trial.

          Daniels contests the voluntariness of his statements to

law enforcement officers that resulted in that search on the ground

that they were taken in violation of Miranda v. Arizona, 384 U.S.

436 (1966).   A statement is voluntary if it is “the product of an

essentially   free   and   unconstrained   choice   by   its   maker.”

Schneckloth, 412 U.S. at 225.    An analysis of the voluntariness of

a statement is derived from the totality of the circumstances. Id.

at 226.   The relevant determination regarding voluntariness is

whether government agents have overborne the defendant’s will or

left his “capacity for self-determination critically impaired.”

Id. at 225.   We conclude Daniels’ consent to search his residence

was voluntary and that the district court did not err when it

denied his motion to suppress.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Daniels’ convictions and sentence.*



     *
      This court affirms a sentence imposed after United States v.
Booker, 543 U.S. 220 (2005), “as long as it is within the
statutorily prescribed range and is reasonable.” United States v.
White, 405 F.3d 208, 216 (4th Cir.), cert. denied, 126 S. Ct. 668
(2005); see also United States v. Green, 436 F.3d 449, 455-56 (4th
Cir. 2006) (discussing factors to be considered in imposing
sentence post-Booker). Here, the district court stated that it
considered the factors listed in 18 U.S.C. § 3553(a)(1) (2000) and
Daniels’ circumstances. (Vol. IV at 593). Accordingly, we find
Daniels’ sentence was reasonable under Booker.

                                 - 5 -
This court requires that counsel inform Daniels, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Daniels requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this    court    for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Daniels.        We dispense with oral argument because the

facts   and   legal     contentions     are    adequately    presented    in    the

materials     before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 6 -